Workman’s Compensation case. The employer denied that the workman’s injury was caused by accident. This, the only issue before the Commissioner, was decided adversely to the petitioner. The issue was one of fact, and by mandate of the statute the decision of the Com*541missioner is final. There was some testimony in the case tending to prove that the petitioner’s injury was accidental. The Commissioner apparently did not regard this testimony as convincing, and determined as a matter of fact that no accident was proved. No error of law appears. Orff’s case, 122 Me., 114. Appeal dismissed. Decree affirmed.
Ellis Aldrich, for petitioner. Walter F. Bird, Verrill, Hale, Booth # Ives, for respondents.